                        Case 20-23376-EPK          Doc 21      Filed 01/19/21     Page 1 of 2




         ORDERED in the Southern District of Florida on January 19, 2021.




                                                                  Erik P. Kimball, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           www.flsb.uscourts.gov

         IN RE:
                                                                Case No.: 20-23376-EPK
         XIAO LING                                              Chapter: 7

                  Debtor.


                  ORDER GRANTING DEBTOR’S MOTION TO AVOID JUDICIAL LIEN
                                  ON EXEMPT PROPERTY

                THIS CAUSE having come before the court upon the Debtor’s Motion to Avoid Judicial

         Lien on Exempt Property [E.C.F. 12] without objection, and the movant by submitting this form of

         order having represented that the motion was served on all parties required by Local Rule 9013-

         1(D), that the 21-day response time provided by that rule has expired, that no one has filed, or served

         on the movant, a response to the motion, and that the form of order was attached as an exhibit to the

         motion, accordingly it is ORDERED AND ADJUDGED as follows:

            1. The Motion is GRANTED.
              Case 20-23376-EPK         Doc 21       Filed 01/19/21   Page 2 of 2




   2. That the lien placed by Sunrise Food Trading, Inc., and Credit Counsel, Inc.,

(“CREDITORS”) in the amount of $269,872.90 plus interest, recorded on February 12, 2020 in

Book 31220, Page 1879-1881, of the Public Records of Palm Beach County, Florida, and on

February 12, 2020 in Book 31220, Page 1871-1878, of the Public Records of Palm Beach County,

Florida, on the following property:

       LOT 223, TRAILS AT CANYON – PLAT THREE, according to the plat thereof, as
       recorded in Plat Book 113 at Page 174, of the Public Records of Palm Beach County,
       Florida

       Parcel I.D.: 00-42-45-29-12-000-2230

       Street Address: 8512 Serena Creek Ave., Boynton Beach, FL 33473

is hereby voided.

                                               ###

Submitted by:
Eric N. Klein, Esq.
Klein Law Group, P.A.
4800 N. Federal Highway, Suite 307-B
Boca Raton, FL 33431
Tel. (561) 353-2800

Attorney Klein is directed to mail a conformed copy of this Order to all interested parties
immediately upon receipt of this Order and shall file a certification of service with the Clerk of
the Court.
